UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-6349


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DWAYNE FERGUSON,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:04-cr-00013-REP-1; 3:09-cv-00700-REP)


Submitted:   May 19, 2011                         Decided:   May 24, 2011


Before TRAXLER,    Chief    Judge,   and   AGEE   and   KEENAN,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Dwayne Ferguson, Appellant Pro Se. Olivia L. Norman, OFFICE OF
THE UNITED STATES ATTORNEY, Stephen David Schiller, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dwayne Ferguson seeks to appeal the district court’s

order dismissing as untimely his 28 U.S.C.A. § 2255 (West Supp.

2010) motion.           The order is not appealable unless a circuit

justice    or      judge     issues    a       certificate     of   appealability.

28 U.S.C. § 2253(c)(1) (2006).                 A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).           When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by     demonstrating       that   reasonable     jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El    v.   Cockrell,     537    U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                       Slack,

529 U.S. at 484-85.             We have independently reviewed the record

and conclude that Ferguson has not made the requisite showing.

Accordingly,       we    deny   Ferguson’s      motion   for   a    certificate   of

appealability and dismiss the appeal.                    We dispense with oral

argument because the facts and legal contentions are adequately




                                           2
presented in the materials before the court and argument would

not aid the decisional process.



                                                     DISMISSED




                                  3